Title: General Orders, 25 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Saturday November 25th 1780
                            Parole
                            Countersigns
                            Watchword
                        
                        For the Day Tomorrow
                        Brigadier General Wayne
                        Colonel Nixon
                        Lieutenant Colonel Littlefield
                        Major Hamilton
                        Brigade Major Sewall
                    